number release date id office uilc cca_2010041613493737 --------- from -------------------- sent friday date pm to -------------------- cc ------------ subject re another tefra question --------- as long as all assessments are consistent with the treatment by y we can assess the indirect partners holding an interest in y through x based on inconsistent reporting by them of y's partnership items the required assessment procedure however may not be clear depending on your facts disallowing x's bad_debt deduction because it is inconsistent with y's reporting may be a directly assessable computational adjustment under sec_6222 if the bad_debt is clearly identified on the x return as the same liability reported on the y return as a valid continuing liability obvious we may have to issue an affected_item notice of fpaa to x to make the partner-level factual determination that the treatment is inconsistent with a reported y partnership_item if on the face of the x return this association is not
